         Case 1:20-cv-01660-SDA Document 31 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Leivi Frometa et al.,                                                        2/3/2021

                                Plaintiffs,
                                                             1:20-cv-01660 (SDA)
                    -against-
                                                             ORDER FOR
 Tabu Lounge Inc. et al.,                                    TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Wednesday, February

10, 2021, at 11:00 a.m. EST to discuss the status of this action. At the scheduled time, the parties

shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               February 3, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
